DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amamori et al (US 8,511,707).  Amamori discloses:
With regard to claim 1 - A driver seat airbag apparatus comprising: 
a mounting plate 2 having a housing space formed at a front thereof; 
a cover 10 having an insertion part 11 and a pressing part 10a, wherein the insertion part is formed at a rear of the cover and inserted into the housing space, and the pressing part is formed at a front of the insertion part; and 
a coupling part formed at each of the mounting plate 2 and an outer surface of the insertion part 11, and comprising a male portion 12 and a female portion 6a that are locked to each other when the insertion part is inserted into the housing space.

With regard to claim 2 - wherein the coupling part comprises: 
a locking hole 6a formed at a circumferential surface of the mounting plate 2; and 


With regard to claim 3 - wherein one end of the locking protrusion 12, located in an opposite direction to a coupling direction, is locked to the locking hole 6a, when the locking protrusion is inserted into the locking hole (Fig. 5c).

With regard to claim 8 - wherein the mounting plate 2 has an auxiliary coupling hole 8 formed at a rear surface thereof along an edge thereof, wherein the cover 10 has an auxiliary coupling protrusion 15 that is formed at a rear surface thereof and inserted into a corresponding auxiliary coupling hole 8 when the cover is inserted into the housing space.

Claim(s) 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung (US 5,931,514).  Chung discloses:
With regard to claim 1 - A driver seat airbag apparatus comprising: 
a mounting plate 1 having a housing space formed at a front thereof; 
a cover 2 having an insertion part 3 and a pressing part, wherein the insertion part is formed at a rear of the cover and inserted into the housing space, and the pressing part is formed at a front of the insertion part; and 
a coupling part formed at each of the mounting plate 1 and an outer surface of the insertion part 3, and comprising a male portion 10 and a female portion 8 that are locked to each other when the insertion part is inserted into the housing space.

With regard to claim 2 - wherein the coupling part comprises: 

a locking protrusion 10 protruding from an outer surface of the cover 2, and inserted into a corresponding locking hole 8 when the insertion part is inserted into the housing space.

With regard to claim 3 - wherein one end of the locking protrusion 10, located in an opposite direction to a coupling direction, is locked to the locking hole 8, when the locking protrusion is inserted into the locking hole (Fig. 3).

With regard to claim 4 - wherein the coupling part further comprises a deformable bending part 7 formed through the mounting plate 1 from an outer surface to an inner surface of the mounting plate 1, wherein the bending part 7 is bent and pressed against the outer surface of the cover 2, with the locking protrusion 10 inserted into the locking hole 8.

With regard to claim 6 - wherein the locking protrusion 10 further has an inclined surface formed at one end thereof in a coupling direction, wherein the inclined surface is inclined downward toward the cover in the coupling direction (see Fig. 3).

With regard to claim 7 - wherein the cover further has a seating groove, formed by ribs 11, formed at the outer surface thereof, such that the locking protrusion is located 10 in an inner region of the seating groove, wherein the bending part 7 is bent and inserted into a corresponding seating groove, with the locking protrusion 10 inserted into the locking hole 8.

Claim(s) 1-5 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazzocchi (US 9,415,738).  Mazzocchi discloses:

a mounting plate 12 having a housing space 44 formed at a front thereof; 
a cover 28 having an insertion part and a pressing part, wherein the insertion part is formed at a rear of the cover 28 and inserted into the housing space 44, and the pressing part is formed at a front of the insertion part; and 
a coupling part formed at each of the mounting plate 12 and an outer surface of the insertion part, and comprising a male portion 32 and a female portion 16 that are locked to each other when the insertion part is inserted into the housing space.

With regard to claim 2 - wherein the coupling part comprises: 
a locking hole 16 formed at a circumferential surface of the mounting plate 12; and 
a locking protrusion 32 protruding from an outer surface of the cover 28, and inserted into a corresponding locking hole 16 when the insertion part is inserted into the housing space.

With regard to claim 3 - wherein one end of the locking protrusion 32, located in an opposite direction to a coupling direction, is locked to the locking hole 16, when the locking protrusion is inserted into the locking hole (Fig. 5).

With regard to claim 4 - wherein the coupling part further comprises a deformable bending part 78 formed through the mounting plate 12 from an outer surface to an inner surface of the mounting plate 12, wherein the bending part 78 is bent and pressed against the outer surface of the cover 28, with the locking protrusion 32 inserted into the locking hole 16 (Fig. 5).

.

    PNG
    media_image1.png
    425
    572
    media_image1.png
    Greyscale


Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amamori et al (US 6,419,261).  Amamori discloses:
With regard to claim 1 - A driver seat airbag apparatus comprising: 
a mounting plate 12 having a housing space formed at a front thereof; 
a cover 40 having an insertion part 40B and a pressing part 40A, wherein the insertion part 40B is formed at a rear of the cover 40 and inserted into the housing space, and the pressing part 40A is formed at a front of the insertion part; and 


With regard to claim 9 - wherein the mounting plate 12 is formed of a metallic material (“As illustrated in FIG. 3, the airbag apparatus 10 is provided with a bag holder 12 as a "base member", is supported by the hub of the steering wheel and formed of a metal material so as to have a high strength.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        January 28, 2022